DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.

Response to Amendment
This action is in response to the remarks filed on 04/12/2021.
The amendments filed on 04/12/2021 have been entered. Accordingly claims 1-20 remain pending. Claim 9 was previously withdrawn from consideration. Applicant has amended independent claim 1, 14, and 18.

Response to Arguments
Applicant's arguments filed 04/12/2021, regarding the 35 USC 112(a) rejection of claim 7 as have been fully considered but they are not persuasive. Applicant argues that the paragraph in the specification linking pages 22-23 allegedly provides adequate written description for some of the factors recited in claim 7, the scope of the claims are different than that of the disclosure and not adequately supported by the disclosure. Additionally, even if the disclosure allegedly describe the calculation of wait time upon some of the factors of claim 7, the claim currently requires the wait time to be determined based on all of the factors collectively. The disclosure fails to adequately describe how the wait time is determined based on each of the recited factors together. Applicant may consider amending the claim to recite determining the wait time based upon the required reception time t and the repetition period T to remedy this issue. 
Applicant’s arguments, see pages 9-10 of Remarks, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found Freibruger reference.
Applicant's arguments, see pages 10-11 of Remarks, regarding the 35 USC 103 rejection of claims 14 and 18 have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art would allegedly not use the gap time taught by Nakaya to modify the waiting time of Takimoto and does not instruct one how to determine the waiting time.
First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., instructions on how to determine the waiting time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, in response to applicant’s argument that the gap time of Nakaya being a different value for a different operating mode than the waiting time of Takimoto, examiner respectfully disagrees. The gap time of Nakaya and the waiting time of Takimoto both correspond to a period of time in which a particular type of scanning does not occur. Therefore it would be obvious to one of ordinary skill in the art to modify Takimoto with the wait time corresponding to at time from end of a first time of the scanning until start of a second time of the scanning as taught by Nakaya in order to interleave additional types of scanning into a wait time of the scanning.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 7 recites the limitation “the processing circuitry calculates the wait time based on a position of a region of interest corresponding to the color Doppler image, the size of the region of interest, the number of transmission scanning lines arranged in the region of interest, and a reception frequency”. The specification discloses in [0073] of the pre-grant publication of the instant application that “The acoustic PRE is determined on the basis of, for example, at least one of the position (depth) of a lower end of region of interest R(C), the flow speed range, and the reception frequency of ultrasonic wave”. The specification also discloses in [0077]-[0078] calculating the wait time based upon the repetition period and the required time. However, the specification does not disclose how the processing circuitry is configured to calculate the wait time based on the position of a region of interest corresponding to the color Doppler image, the size of the region of interest, the number of transmission scanning lines arranged in the region of interest, and a reception frequency. The algorithm or steps/procedure taken to perform the calculation must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the calculation to be performed. Examiner further notes simply pointing or stating a result is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information (i.e. the various input parameters stated above including position of a region of interest, etc.) is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya et al. (US 2013/0345564, December 26, 2013, hereinafter “Nakaya”) in view of Haugaard et al. (US 2020/0138401, corresponding PCT filed December 28, 2015, hereinafter “Haugaard”) and Freiburger et al. (US 2017/0027546, filed July 27, 2015, hereinafter “Freiburger”).
Regarding claim 1, Nakaya an ultrasonic diagnostic device comprising:
transmission and reception circuitry configured to repeatedly execute first scanning (transmission and reception processing units (21) and (22), Fig. 1 and corresponding description; also see [0036]);
processing circuitry configured to control (control unit (80), Fig. 1 and corresponding description)
(“the period (gap period) in which the ultrasonic wave corresponding to the Doppler mode is not transmitted” [0070], see Figs. 10, 11, and corresponding descriptions) based on a repetition period of the first scanning (pulse repletion frequency [0060]) and a required time of the first scanning (time required for “number of data of the Doppler mode” to be collected [0069], [0070]), wherein
the transmission and reception circuitry is configured to execute second scanning different from the first scanning during the wait time obtained by the processing circuitry (see color mode and B mode scanning during gap period in Figs. 10, 11, and corresponding descriptions).
Nakaya further discloses second scanning in which a subjects is scanned along a plurality of scanning lines; and generating a color Doppler image based on reflected wave data collected through the second scanning (“The color mode is a mode to display a two-dimensional blood flow image (color Doppler mode image)” [0031]).
Therefore, Nakaya discloses the claimed invention except that the first and the second scanning are reversed (e.g. color Doppler image data is collected during the wait time). It has been held that merely rearranging the order of components or steps only requires a routine skill in the art, and the claim is therefore made obvious by Nakaya. (see MPEP 2144.04). Examiner further notes, as seen in Figs. 10, 11 and corresponding descriptions that the time and amount of data collection for the different scanning types can be varied to prioritize the quality of a desired scanning type in varying physiological conditions. 
Although Nakaya discloses raising the frame rate of certain modes by adjusting the pulse repetition frequency ([0060]) and optimizing the flow velocity range (e.g. see [0052]), 
in accordance with changing an upper limit of a flow speed range of the color Doppler image.
However, Haugaard teaches, in the same field of endeavor, interleaving acquisition to prevent reduction in a frame rate by changing an upper limit of a flow speed range of the color Doppler image (“Another example acquisition sequence is sub-frame package-interleaved acquisition. The package-interleaved acquisition achieves a desired lower velocity range while maintaining the frame-rate. In FIG. 4, with M.sub.shot=2 and a package-interleave factor of P=2, the sequence of acquisition events for two complete display frames is the transmit-beams [0, 2, 0, 2, 4, 6, 4, 6, 8, 0, 8, 0, 2, 4, 2, 4, 6, 8, 6, 8]. The effective C-mode pulse repetition frequency is PRFC=PRF/P and the velocity range is V max=0.5*L.sub.z*PRFC=84.7 cm/s while the frame-rate is unchanged [Examiner notes that Vmax, i.e. claimed “upper limit of a flow speed range” is changing while the frame rate is unchanged, i.e. “prevent reduction in a frame rate”]. In this example the acquisition-package consist of the acquired data for estimating P*2=4 velocity scan-lines for the flow image.” [0041], also see [0001], [0042]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with preventing reduction in a frame rate by changing an upper limit of a flow speed range of the color Doppler image as taught by Haugaard in order to optimize frame rate ([0041] of Haugaard). 
While both Nakaya and Haugaard disclose user inputs (e.g. see [0045] of Nakaya: “The input unit 70 inputs, to the control unit 80, various kinds of commands or information input by the user via an input device.” and [0062] of Haugaard: “user unterface”), Nakaya being done with a user operation.
However, Freiburger teaches, in the same field of endeavor, setting a velocity scale by a user in Doppler imaging (“In act 70, the velocity scale is set. The velocity scale is set by the user to avoid aliasing. In other embodiments, a default or predetermined velocity scale is used. For example, the processor sets the velocity scale in response to user selection of a particular imaging application. In yet other embodiments, samples are acquired and used to adaptively set the velocity scale by the processor. The set velocity scale provides a frequency range of interest for spectral Doppler imaging. The displayed Doppler information is for the range of frequencies for the velocity scale.” [0089]; [0090]-[0091]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya modified by Haugaard with the changing an upper limit of a flow speed range of the color Doppler image being done with a user operation as taught by Freiburger in order to avoid aliasing ([0089] of Freiburger). 
Regarding claim 2, Nakaya further discloses wherein the repetition period corresponds to a period in which the first scanning is repeated ([0060]), the required time corresponds to a minimum necessary time for scanning along the scanning lines (see Doppler scan period in Figs. 10, 11, and corresponding description), and the wait time corresponds to a time from end of a first time of the first scanning until start of a second time of the first scanning (see gap period in Figs. 10, 11, and corresponding description).
(Doppler scan period and gap period of Figs. 10, 11, and corresponding description).
Regarding claim 4, Nakaya further discloses wherein the wait time is obtained as a difference between the repetition period and the required time (Doppler scan period and gap period make up the repetition period Figs. 10, 11, and corresponding description, [0060]).

Claims 5, 7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya in view of Haugaard and Freiburger as applied to claim 1 above and further in view of Takimoto et al. (US 2005/0222506, October 6, 2005, hereinafter “Takimoto”) .
Regarding claim 5, Nakaya in view of Haugaard discloses the limitations of claim 1 as stated above but fails to disclose wherein the processing circuitry calculates the wait time by subtracting the required time calculated based on the position of a lower end of a region of interest of the color Doppler image from the repetition period calculated based on a flow speed range of the color Doppler image.
However, Takimoto teaches, in the same field of endeavor, wherein the processing circuitry calculates the wait time by subtracting (“calculates an input waiting time .tau.w (.tau.w=.tau.3-.tau.x) of the driving start command signal based on the data generation period .tau.x and the driving period .tau.3 of the low -power mode.” [0131]) the required time calculated based on the position of a lower end of a region of interest of the color Doppler image (“predetermined depth” [0048], [0049], [0088]) from the repetition period calculated based on a flow speed range of the color Doppler image (“the system controller 19 arranges the line mark 213 of a length equivalent to a time width t2 preferable for highest flow velocity inspection in a position delayed by a delay time (initial value) t1 from an R wave suited to the highest flow velocity inspection.” [0077]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein the processing circuitry calculates the wait time by subtracting the required time calculated based on the position of a lower end of a region of interest of the color Doppler image from the repetition period calculated based on a flow speed range of the color Doppler image as taught by Takimoto in order to optimize parameters for a required position and speed ([0096 of Takimoto]). 
Regarding claim 7, Nakaya in view of Haugaard discloses the limitations of claim 1 as stated above but fails to disclose wherein the processing circuitry calculates the wait time based on a position of a region of interest corresponding to the color Doppler image, the size of the region of interest, the number of transmission scanning lines arranged in the region of interest, and a reception frequency.
However, Takimoto teaches in the same field of endeavor, wherein the processing circuitry calculates the wait time (“and calculates an input waiting time .tau.w (.tau.w=.tau.3-.tau.x) of the driving start command signal based on the data generation period .tau.x and the driving period .tau.3 of the low-power mode.” [0131]; also see [0072]-[0073]) based on a position of a region of interest corresponding to the color Doppler image and the size of the region of interest (“a transmitting/receiving direction (.theta.D) for data collection, a range gate position (Lg) and the like are set” [0075]; also see “positions (depths” [0096]), and the number of transmission scanning lines arranged in the region of interest (“the system controller 19 performs similar ultrasound wave transmission/reception in second to Mth scanning directions” [0097]), and a reception frequency (“center frequency of the received signal” [0059]-[0060]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein the processing circuitry calculates the wait time based on a position of a region of interest corresponding to the color Doppler image, the size of the region of interest, the number of transmission scanning lines arranged in the region of interest, and a reception frequency as taught by Takimoto in order to in order to optimize parameters for a required position and speed ([0096 of Takimoto]). 
Regarding claim 10, Nakaya fails to disclose wherein, when a time taken for the second scanning is shorter than the wait time, the processing circuitry sets, in the wait time, a time during which the second scanning is not executed.
However, Takimoto teaches, in the same field of endeavor, wherein, when a time taken for the second scanning (data generation period, x, of low power mode Fig. 15 and corresponding description, e.g. [0131]) is shorter than the wait time (driving period 3, of low power mode, Fig. 15 and corresponding description), the processing circuitry sets, in the wait time, a time during which the second scanning is not executed (waiting time w, Fig. 15 and corresponding description).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein, when a time taken for the second scanning is shorter than the wait time, the processing circuitry sets, in the wait time, a time during which the second scanning is not executed as taught by Takimoto in 
Regarding claim 13, Nakaya fails to disclose wherein the transmission and reception circuitry executes, as the first scanning and the second scanning, three-dimensional scanning that collects reflected wave data in a three- dimensional space, and the processing circuitry controls generating three- dimensional image data as the color Doppler image.
However, Takimoto discloses, in the same field of endeavor, wherein the transmission and reception circuitry executes, as the first scanning and the second scanning, three-dimensional scanning that collects reflected wave data in a three- dimensional space, and the processing circuitry controls generating three- dimensional image data as the color Doppler image (“The B-mode image data and the color Doppler image data generated in the ultrasound diagnostic apparatus are not limited to the two-dimensional image data. They may be three-dimensional image data.” [0139]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein the transmission and reception circuitry executes, as the first scanning and the second scanning, three-dimensional scanning that collects reflected wave data in a three- dimensional space, and the processing circuitry controls generating three- dimensional image data as the color Doppler image as taught by Takimoto in order to enhance visualization for a clinician. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaya in view of Haugaard and Freiburger as applied to claim 1 above and further in view of Amino (US 2015/0335314, November 26, 2015).

However, Amino teaches, in the same field of endeavor, wherein the processing circuitry: sets a flow speed range, and calculates the repetition period based on the set flow speed range (“A pulse repetition time (PRT), which is a duration of time from pulse 1 to pulse 3 during the sampling process, is determined depending on a flow velocity range.” [0055]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein the processing circuitry: sets a flow speed range, and calculates the repetition period based on the set flow speed range as taught by Amino in order to be able to detect a maximum flow velocity ([0055] of Amino).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya in view of Haugaard and Freiburger as applied to claim 1 above and further in view of Tamura (US 6,425,868B1, July 30, 2002).
Regarding claim 8, Nakaya in view of Haugaard discloses the limitations of claim 1 as stated above but fails to disclose wherein the transmission and reception circuitry executes, as the first scanning, scanning in which the position of a scanning line is sequentially changed at each transmission and reception of ultrasonic wave.
(“the present processing method groups a plurality of ultrasound beams 60 to form packets 102, as shown in FIG. 4, which are used to calculate a respective color flow output line 100 of flow velocities 104 for generating the color flow image. However, the ultrasound beams 60 of each packet 102 in the present invention are laterally spaced or shifted along the horizontal axis rather than disposed in the same position” col. 5, ll. 45-55, Figs. 4, 8, and corresponding descriptions).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein the transmission and reception circuitry executes, as the first scanning, scanning in which the position of a scanning line is sequentially changed at each transmission and reception of ultrasonic wave as taught by Tamura in order to improve synchronization between images from different types of scanning (col. 11, ll. 15-25 of Tamura).
Regarding claim 11, Nakaya discloses the limitations of claim 1 as stated above but fails to disclose wherein: the transmission and reception circuitry executes the first scanning of each of a plurality of regions included in a region of interest, and the processing circuitry controls generating the color Doppler image corresponding to the region of interest based on reflected wave data collected through the first scanning executed for each of the regions.
However, Tamura teaches, in the same field of endeavor, wherein: the transmission and reception circuitry executes the first scanning of each of a plurality of regions included in a region of interest, and the processing circuitry controls generating the color Doppler image corresponding to the region of interest based on reflected wave data collected through the first (“a method for generating color flow images for an imaging system includes scanning sequentially a predetermined number of color flow beams through an imaging field wherein the color flow beams are laterally spaced through the imaging field. The color flow beams define a first packet of color flow beams. The first packet of color flow beams is processed to generate a first color flow output signal. An additional color flow beam, which is laterally spaced from a last color flow beam of the first packet, is scanned. The color flow beams of the first packet and the additional color flow beam, excluding a first color flow beam of the first packet, define a second packet. The second packet of color flow beams is processed to generate a second color flow output signal. This process continues for many color flow beams. A color flow image is generated from the first and second color flow signals as well as many other signals.” col. 2, l. 60- col. 3, l. 8; Figs. 3,4, 8, and corresponding description).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein: the transmission and reception circuitry executes the first scanning of each of a plurality of regions included in a region of interest, and the processing circuitry controls generating the color Doppler image corresponding to the region of interest based on reflected wave data collected through the first scanning executed for each of the regions as taught by Tamura in order to improve the spatial resolution of the color flow image without reducing a frame rate (col. 2, ll. 25-50 of Tamura).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaya in view of Haugaard and Freiburger as applied to claim 1 above and further in view of Haider (US 2005/0137479, June 23, 2005).
Regarding claim 12, Nakaya in view of Haugaard discloses the limitations of claim 1 as stated above but fails to disclose wherein the transmission and reception circuitry executes the first scanning and the second scanning at an identical frame rate.
However, Haider teaches, in the same field of endeavor, wherein the transmission and reception circuitry executes the first scanning and the second scanning at an identical frame rate (“the flow parameter transmits can be interleaved with B-mode vector transmits to form one flow parameter image for each B-mode grayscale image” [0058]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Nakaya with wherein the transmission and reception circuitry executes the first scanning and the second scanning at an identical frame rate as taught by Haider in order to improve synchronicity between superimposed images ([0034], [0058] of Haider).

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto in view of Nakaya.
Regarding claim 14, Takimoto discloses an ultrasonic diagnostic device comprising:
transmission and reception circuitry configured to repeatedly execute scanning of a subject (“a transmitting/receiving unit 40 for transmitting/receiving an electric signal to/from the ultrasound probe 20” [0043]; also see circuitry components in [0046]-[0050] and “color Doppler method or a pulse Doppler method” [0047] and [0124]); and
(“a system controller 19 for controlling the units of the ultrasound diagnostic apparatus 100 overall.” [0044], [0079])
generating an ultrasonic image based on reflected wave data collected through the scanning (“a data generating unit 50 for generating B-mode data, color Doppler data and Doppler spectrum data by processing the signal received from the transmitting/receiving unit 40, a data processing/storing unit 70 for saving the data generated by the data generating unit 50, generating two-dimensional B-mode image data, color Doppler image data, and spectrum data” [0043]; [0079]); and
the transmission and reception circuitry so that the scanning is executed with ultrasonic wave having energy in accordance with the length of a wait time (“The waiting time until the driving start of the high -power mode is displayed based on the permitted transmitted acoustic power set by the heat generation regulations or the acoustic power regulations, the transmitted acoustic power and the driving period of the high -power mode, and the transmitted acoustic power of the low -power mode. The operator can input the driving start command of the high -power mode based on the waiting time.” [0134]; Fig. 15 and corresponding description) 
Although Takimoto suggests the wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning (see [0132]: “Then, the operator returns to the step S14 of FIG. 13 after confirming that the input waiting time .tau.w has become 0 (step S19 of FIG. 13), and repeats the steps S14 to S19 thereafter.”, which highlights that at the end of e.g. tx of Fig. 15, i.e. claimed “end of a first time of the scanning” there is a wait time before the repeating steps S14 to S19 to begin scanning again, i.e. claimed “start of a second time of the scanning”), Takimoto fails to explicitly disclose the wait 
However, Nakaya teaches in the same field of endeavor, a wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning (see gap period in Figs. 10-11, re-produced below, and corresponding descriptions).

    PNG
    media_image1.png
    428
    666
    media_image1.png
    Greyscale

Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Takimoto with the wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning as taught by Nakaya in order to interleave additional types of scanning into a wait time of the scanning ([0005]-[0009] of Nakaya).
Regarding claim 15, Takimoto further discloses wherein the processing circuitry sets, as the wait time, a time during which the scanning is not executed (see waiting time in Fig. 15 and corresponding description), and executes the scanning with ultrasonic wave energy in accordance with the length of the set wait time ([0134]). 
Regarding claim 16, Takimoto further discloses wherein, during the wait time, the processing circuitry reduces electrical power supplied to an electronic circuitry included in an ultrasonic probe performing the scanning (see Fig. 15 and corresponding description where no scanning is performed during waiting time and the probe is in a low-power mode).
scanning as a combination of a plurality of kinds of scanning ([0128]).
Regarding claim 18, Takimoto discloses an ultrasonic diagnostic device comprising:
transmission and reception circuitry configured to repeatedly execute scanning of a subject through a transducer element (“a transmitting/receiving unit 40 for transmitting/receiving an electric signal to/from the ultrasound probe 20” [0043]; also see circuitry components in [0046]-[0050] and “color Doppler method or a pulse Doppler method” [0047] and [0124]); and
processing circuitry configured to control (“a system controller 19 for controlling the units of the ultrasound diagnostic apparatus 100 overall.” [0044], [0079])
generating an ultrasonic image based on reflected wave data collected through the scanning (“a data generating unit 50 for generating B-mode data, color Doppler data and Doppler spectrum data by processing the signal received from the transmitting/receiving unit 40, a data processing/storing unit 70 for saving the data generated by the data generating unit 50, generating two-dimensional B-mode image data, color Doppler image data, and spectrum data” [0043]; [0079]); and
reducing, during a wait time, electrical power supplied to an electronic circuitry included in an ultrasonic probe including the transducer element (see Fig. 15 and corresponding description where no scanning is performed during waiting time and the probe is in a low-power mode).
 Although Takimoto suggests the wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning (see [0132]: “Then, the operator returns to the step S14 of FIG. 13 after confirming that the input waiting time .tau.w has become 0 (step S19 of FIG. 13), and repeats the steps S14 to S19 thereafter.”, which highlights that at the end of e.g. tx of Fig. 15, i.e. claimed “end of a first time of the scanning” there is a wait time before the repeating steps S14 to S19 to begin scanning again, i.e. claimed “start of a second time of the scanning”), Takimoto fails to explicitly disclose the wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning.
However, Nakaya teaches in the same field of endeavor, a wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning (see gap period in Figs. 10-11, re-produced below, and corresponding descriptions).

    PNG
    media_image1.png
    428
    666
    media_image1.png
    Greyscale

Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Takimoto with the wait time corresponding to a time from end of a first time of the scanning until start of a second time of the scanning as taught by Nakaya in order to interleave additional types of scanning into a wait time of the scanning ([0005]-[0009] of Nakaya).
Regarding claim 19, Takimoto further discloses wherein the processing circuitry sets, as the wait time, a time during which the scanning is not executed, and reduces the electrical power (see Fig. 15 and corresponding description where no scanning is performed during waiting time and the probe is in a low-power mode).
Regarding claim 20, Takimoto further discloses wherein the transmission and reception circuitry executes, as the scanning, a single kind of scanning or scanning as a combination of a plurality of kinds of scanning ([0128]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793